Exhibit 10

Securities Exchange Agreement

and

Plan of Exchange

BETWEEN

Diatom Corporation

AND

Solar Energy Limited

AND

Planktos, Inc.

DATED

January 12, 2007

3

--------------------------------------------------------------------------------

SECURITIES EXCHANGE AGREEMENT AND PLAN OF EXCHANGE

THIS SECURITIES EXCHANGE AGREEMENT AND PLAN OF EXCHANGE (this “Agreement”) is
entered into as of January 12, 2007, by and between Diatom Corporation
(“Diatom”), a Nevada corporation, Solar Energy Limited (“Solar”), a Delaware
corporation, and Planktos, Inc. (“Planktos”) a California corporation.

WITNESSETH:

WHEREAS, Solar owns common stock of Planktos, which stock constitutes 100% of
the outstanding ownership or right to ownership of Planktos (the “Planktos
Shares”), there being no outstanding preferred shares, warrants, or options to
purchase shares of Planktos; and

WHEREAS, Diatom desires to acquire from Solar, and Solar desires to convey to
Diatom, all of the Planktos Shares in exchange for an aggregate of 30,000,000
shares of common stock of Diatom (the “Diatom Shares”), par value $0.001,
whereby Planktos will become a wholly-owned subsidiary of Diatom.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Unless otherwise specifically defined in this Agreement or
the context otherwise requires, capitalized terms used in this Agreement will
have the following meanings:

    1.1.1   “Affiliate” or “Affiliated” means, in relation to any party, any
company or other commercial entity or person which directly or indirectly
controls, is controlled by or is under common control with such party or any of
such party’s directors, managers, supervisors or management personnel.


    1.1.2   “Agreement” means this agreement, the recitals hereto and all
exhibits and schedules attached to this Agreement, in each case, as they may be
amended or supplemented from time to time, and the expressions “hereof”,
“herein”, “hereto”, “hereunder”, “hereby”, and similar expressions, when used in
this Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement; and unless otherwise indicated, references to
sections and subsections are to sections and subsections in this Agreement.


    1.1.3   “Applicable Law” means any domestic or foreign statute, law,
ordinance, regulation, by-law or order that applies to Diatom, Solar or
Planktos.


    1.1.4   “Assets” means all of the properties, rights and assets of Planktos
including, without limitation, all cash and cash equivalents, prepaid expenses,
all investments, accounts receivable, Goodwill and IP, Inventory, Personal
Property, and Material Contracts.


    1.1.5   “Business” means the production and sale of certified emission
reduction credits generated from the sequestration of carbon dioxide in land and
marine environments for use in carbon dioxide reduction programs mandated by the
Kyoto Accord.


4

--------------------------------------------------------------------------------

    1.1.6   “Business Day” means any day other than a Saturday, a Sunday or a
day on which chartered banks in the United States of America are authorized or
obligated by law to close.


                     1.1.7             "Closing Date" has the meaning set forth
in subsection 2.5.

    1.1.8   “Employees” means all persons engaged in the Business including
employees, employees on leave, contract employees, and owner-operators, if any.


    1.1.9   “Encumbrance” means any encumbrance of any kind whatever and
includes, without limitation, any adverse claim, security interest, mortgage,
lien, hypothecation, pledge, assignment, charge, trust or deemed trust (whether
contractual, statutory or otherwise arising), or any other right, option or
claim of others affecting the Assets, and any covenant or other agreement,
restriction or limitation on the transfer of the Assets.


    1.1.10   “Environmental Laws” includes all applicable laws, statutes,
regulations, by-laws, rules and Orders of any Governmental Authority where
Planktos has carried on business and the common law, relating, in whole or in
part, to the environment, and includes those laws relating to the storage,
generation, use, handling, manufacture, processing, transportation, import,
export, treatment, release or disposal of any Hazardous Substance.


    1.1.11   “Environmental Permits” includes all certificates, approvals,
consents, authorizations, registrations, and licenses issued, granted,
conferred, created or required by any Governmental Authority pursuant to any
Environmental Laws.


  1.1.12 “Facility” means the main research and development facility for the
Business located in Foster City, California.


        1.1.13 “Fixed Plant and Equipment” means all plant, machinery and
equipment situated on the Lands, if any.

    1.1.14   “Governmental Authority” includes any domestic or foreign
government whether state, federal, provincial, or municipal and any governmental
agency, governmental authority, governmental tribunal or governmental commission
of any kind whatsoever.


                    1.1.15 "Goodwill and IP" means:

                    1.1.15.1 all customer lists, contracts, files, records and
outstanding quotations;

        1.1.15.2   all trade marks (registered or not), trade names, designs,
URL and domain names, logos, patents, patents pending, industrial design
applications, and copyrights (registered or not) used in the Business, including
those set forth in Schedule A;


        1.1.15.3 all trade secrets and confidential information of Planktos in
relation to the Business;

1.1.15.4 all proprietary computer software and related manuals owned by or
licensed to Planktos in relation to the Business;

        1.1.15.5 all know-how of the Business including:

5

--------------------------------------------------------------------------------

  1.1.15.5.1 all information of a scientific or technical nature whether in
oral, written, graphic, machine readable, electronic or physical form; and


  1.1.15.5.2 all patterns, plans, designs, research data, research plans, trade
secrets and other proprietary know-how, processes, formulas, drawings,
technology, blue prints, flow sheets, equipment and parts lists, instructions,
manuals, records and procedures.


    1.1.16   “Hazardous Substance” means any hazardous waste, hazardous
substance, hazardous material, toxic substance, dangerous substance or dangerous
good or contaminant as defined or identified in any Environmental Law.


        1.1.17 “Inventory” means all inventories of products relating to the
Business, all supplies, and equipment relating thereto.

    1.1.18   “Lands” means the lands leased by Planktos in relation to the
Business including, without limitation, the lands on which the Facility is
located.


    1.1.19   “Loss” means any and all loss, liability, damage, cost or expense
actually suffered or incurred by a party resulting from the subject matter of
any claim, including the costs and expenses of any action, suit, proceeding,
demand, assessment, judgment, settlement or compromise relating thereto
(including legal fees on a solicitor’s and his own client basis), net of any tax
savings arising as a result of expensing the same, less the amount of any
judgment awarded as a result of any counterclaim or set-off relating to that
claim.


        1.1.20 “Material Contracts” means those agreements listed in Schedule
3.1.16 and Schedule 3.2.16 hereto.

    1.1.21   “Order” means any order, judgment, injunction, decree, award or
writ of any court, tribunal, arbitrator, Governmental Authority, or other person
who is authorized to make legally binding determinations.


    1.1.22   “Permits” means all permits, licenses, authorizations, agreements
or understandings relating to the Business and issued by any Governmental
Authority, or to which any Governmental Authority is a party, including, without
limitation, the Environmental Permits.


    1.1.23   “Personal Property” means all of the equipment, vehicles,
machinery, furniture, chattels and other tangible personal property used in the
Business as at the Closing Date and any and all operating manuals, warranty
information or other documentation relating thereto.


    1.1.24   “Pollution” means any type of environmental damage or contamination
which contravenes any Environmental Law, including, without limiting the
generality of the foregoing, damage to or contamination by any substance, waste,
or goods including, without limiting the generality of the foregoing, any
Hazardous Substance.


                    1.1.25           “Securities Act” means the United States
Securities Act of 1933, as amended.

                    1.1.26           "Commission" means the Securities and
Exchange Commission. 6



--------------------------------------------------------------------------------



                   1.1.27            "Taxes" means all taxes and similar
governmental charges, including:



        1.1.27.1   state, federal, provincial, municipal and local, foreign or
other income, franchise, capital, real property, personal property, withholding,
payroll, employer health, transfer, sales, use, excise, goods and services,
consumption, countervail and value added taxes, all other taxes of any kind
relating to Solar, or the Business and imposed by any Governmental Authority,
whether disputed or not; and


        1.1.27.2   assessments, charges, duties, fees, imposts, levies or other
governmental charges and interest, penalties or additions associated therewith.


    1.1.28   “Tax Returns” means all reports, returns and other documents filed
or required to be filed by Planktos in relation to the Business in respect of
Taxes or in respect of or pursuant to any domestic or foreign federal,
provincial, state, municipal, territorial or other taxing statute.


1.2   Gender and Number. The terms defined in the singular will have a
comparable meaning when used in the plural and vice versa, and words importing
gender include all genders.


1.3 Currency. Unless specified, all references to currency in this Agreement
will mean United States dollars.

1.4 Exhibits. The following exhibits are attached hereto and form part of this
Agreement:

Exhibit                          Description

A                                   Planktos Tradenames/Trademarks, Copyright,
and Patents

B                                   Planktos Financials

C                                   Diatom Financials

1.5 Schedules. The following schedules are attached hereto and form part of this
Agreement:

         Schedule                          Description

         3.1.16                               Planktos’ Material Contracts

         3.2.16                               Diatom’s Material Contracts

1.6 Section Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and will not in any way affect the
meaning or interpretation of this Agreement.

ARTICLE II

EXCHANGE OF SHARES

2.1   Exchange. Upon and subject to the terms of this Agreement, Diatom hereby
agrees to issue, exchange and deliver the Diatom Shares, which consist of thirty
million (30,000,000) shares of common stock, to Solar, on the Closing Date, and
Solar hereby agree to exchange, assign, transfer and set over the Planktos
Shares, which consist of one thousand (1,000) common shares, to Diatom on the
Closing Date. The Diatom Shares will be issued by Diatom pursuant to the
securities transaction exemptions afforded by Section 4(2) of the Securities
Act. The shares will be restricted securities each bearing a restrictive legend.


7



--------------------------------------------------------------------------------



2.2 Share Valuation Price. The valuation of the Planktos Shares will be deemed
equivalent to the valuation of the Diatom Shares.

2.3 Tax Free. The exchange of Planktos Shares for the Diatom Shares will be
deemed by the parties to be a tax free exchange.

2.4   Resale Restrictions. The Diatom Shares issued and delivered to Solar will
be subject to resale restrictions imposed pursuant to the Securities Act and
thus restricted for a period of at least twelve (12) months from the date of
issuance.


2.5 Closing Date. The Closing Date of the transaction contemplated hereby will
take place on or before May 4, 2007, or as agreed by the parties in writing, at
the offices of Solar, at 11 a.m. Pacific Time.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1.

Solar and Planktos. Solar and Planktos, jointly and severally, make the
representations and warranties set out hereto to Diatom, recognizing that Diatom
is relying on such representations and warranties in entering into the
transactions contemplated by this Agreement. All due diligence searches,
investigations or inspections by Diatom, up to the Closing, are without
prejudice to Diatom’s right to rely upon the representations and warranties of
Solar and Planktos in entering into the transactions contemplated by this
Agreement.


3.1.1.  

Incorporation and Qualification. Planktos is duly incorporated, organized and
validly subsisting under the laws of the State of California. Planktos has all
requisite corporate power and authority to own, lease, and operate its
respective properties. Planktos is duly registered, licensed or qualified to
carry on the Business in the jurisdictions in which the nature of the business
as now being conducted by it or the property owned or leased by it makes such
registration, licensing or qualification necessary.


3.1.2.  

Authority, Filings, Consents and Approvals. Solar and Planktos have the
corporate power and authority to enter into this Agreement and to perform the
transactions contemplated by this Agreement. This Agreement has been duly
authorized, executed and delivered by Solar and Planktos and constitutes a
legal, valid and binding obligation of Solar and Planktos, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. No
other proceedings on the part of Solar or Planktos are necessary to authorize
the entering into of this Agreement and the consummation of the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the agreements contemplated herein will not require Solar or Planktos, to
obtain any consent, waiver, authorization or approval of, or make any filing
with or give notice to, any person, except for such consents, waivers,
authorizations or approvals which the failure to obtain would not be reasonably
likely to have a material adverse effect on the Business.


3.1.3.  

Capitalization of Planktos. The authorized capital of Planktos consists of
10,000,000 shares of no par value common stock, of which only the Planktos
Shares are issued and outstanding. The Planktos Shares are duly authorized,
validly issued, fully paid and non-assessable and are owned of record and
beneficially by Solar, free and clear of any and all Encumbrances.


8

--------------------------------------------------------------------------------

3.1.4.  

Corporate Records. All transactions of Planktos have been promptly and properly
recorded or filed in or with its respective books and records, and the minute
books contain complete and accurate records of the meetings and proceedings of
shareholders and directors thereof.


3.1.5.  

Planktos’ Directors. Russ George is the sole director and officer of Planktos.


3.1.6.  

The Planktos Shares. Solar has good and valid title to the Planktos Shares, free
and clear of all Encumbrances. There are no outstanding options, warrants or
rights to purchase or acquire, or securities convertible into or exchangeable
for or which carry an obligation to purchase or otherwise acquire, any shares or
securities in the capital of Planktos and there are no other contracts,
commitments, agreements, understandings, arrangements or restrictions which
require Planktos to issue, sell or deliver any of its respective shares or
securities and there are no restrictions on the transfer of the Planktos Shares.


3.1.7.  

Liabilities. Except as shown in its most recent audited financial statements
(the “Planktos Financials”), attached as Exhibit B hereto, Planktos has no
material liabilities of any kind whatsoever, contingent or non-contingent, other
than those incurred in the ordinary course of business, including, without
limitation, commercial real estate leases, utilities, telephone, and legal
services.


3.1.8.  

Liabilities at Closing. Except as may otherwise be set forth in Section 3.1.7
above, the value of all liabilities of Planktos, including any exposure under
any guarantees, as at the Closing will be zero.


3.1.9.  

Assets. Planktos has good and marketable, legal and beneficial title to all of
the property comprising its assets as shown on the Planktos Financials, free and
clear of all Encumbrances. Such assets constitute all of the property, rights
and other assets used by Planktos, or which are necessary or desirable to
conduct Planktos’ business as conducted prior to the date hereof. Without
limiting the generality of the foregoing, none of the personal property or the
fixed plant and equipment shown in the Planktos Financials is leased or
otherwise used in Planktos’ business subject to any agreement with any third
party.


3.1.10.  

Corporate Records and Financial Statements. All material transactions relating
to the Business have been promptly and properly recorded or filed in or with
Planktos’ books and records. The Planktos Financials fairly and accurately
represent the financial condition and position of the Business as at such date.
Solar will furnish to Diatom copies of the Planktos Financials, including the
audited balance sheets of Planktos and the audited statements of income, changes
in shareholders’ equity and statements of cash flow for the periods ended
December 31, 2005 and December 31, 2006, together with the notes thereon and the
report of its independent certified public accountants. The audited financial
statements (i) have been or will be prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis from year
to year (except as noted otherwise therein), and (ii) assuming Planktos will
continue as a going concern, are true and correct and present fairly in all
material respects the financial condition of Planktos and the results of
operations and changes in cash flow of Planktos for the periods to which each
relates.


9

--------------------------------------------------------------------------------

3.1.11.  

Environmental Compliance. Except in compliance with Environmental Laws, Planktos
has not caused or permitted, and Planktos and Solar have no knowledge of, any
material release or disposal by any person of any Hazardous Substance on or from
any premises formerly or presently used in the Business. All Hazardous
Substances generated, handled, stored, treated, processed, transported or
disposed of in the course of the Business have been generated, handled, stored,
treated, processed, transported or disposed of in all material respects, in
compliance with applicable Environmental Laws and the Environmental Permits.


3.1.12.  

Intellectual Property Rights. Exhibit A sets forth a true and complete list of
all patents and trademarks (“Intellectual Property Rights”), registered or
unregistered, owned by or licensed to Planktos and used in the Business. The
Intellectual Property Rights, and Planktos’ trade secrets and know how,
constitute all of the intellectual property necessary to process, market and
sell the products of the Business in the manner presently conducted by Planktos.
Planktos does not use any trademarks or patents other than those listed in
Exhibit A, nor does it use any other intellectual property of any third party
that it is not licensed or otherwise entitled to use. All registrations with
respect to Intellectual Property are valid, current and in good standing.


3.1.13.  

Payment of Taxes. Planktos has paid all Taxes due and payable in relation to the
Business and has paid all assessments that Planktos has received in respect of
Taxes.


3.1.14.  

Reassessments. No reassessments of Taxes have been issued against Planktos in
relation to the Business nor is Planktos aware of any pending or threatened
assessment or reassessment for Taxes. Planktos has not executed or filed with
any Governmental Authority any agreement extending the period for assessment,
reassessment or collection of any Taxes.


3.1.15.  

Withholdings. Planktos has withheld from each payment made to any of the
employees of the Business or former employees, officers and directors, and to
all other persons, all amounts required by law and will continue to do so until
the Closing and has remitted or will remit, such withheld amounts within the
prescribed periods to the appropriate Governmental Authority. Planktos has
charged and collected and have remitted or will remit on a timely basis all
Taxes as required by Applicable Law on any sale, supply or delivery whatsoever,
made in relation to the Business.


3.1.16.  

Contracts. Planktos is not a party to, or bound by, any material contract,
agreement or commitment of any kind in relation to the Business other than this
Agreement and the Material Contracts. The Material Contracts are in full force
and effect. There is not any pending or threatened cancellation, existing
default, or event under any of the Material Contracts which, after notice or
lapse of time, or both, would constitute a default under any of the Material
Contracts and all of the Material Contracts are terminable on reasonable notice
as required by Applicable Law if termination of any of the Material Contracts is
not expressly provided for in any of the Material Contracts, or sixty (60) days’
notice or less if termination of any of the Material Contracts is expressly
provided for in any of the Material Contracts.


10

--------------------------------------------------------------------------------

3.1.17.  

Employees. Complete and accurate particulars of the Employees pertaining to the
date of hire of such employees and their annual remuneration and the names of
those on long term disability, workers’ compensation or leave of absence (if
any) will be provided to Diatom upon request. Planktos does not have any written
employment agreements relating to any of the Employees, except that Employment
Agreement with Russ George.


3.1.18.  

Collective/Employment Agreements. None of the Employees is employed under a
contract which cannot be terminated by Planktos, with or without notice,
including those employees who are employed on indefinite hirings requiring
reasonable notice of termination by Applicable Law. Planktos is not a party,
either directly or by operation of law, to any collective agreement. No trade
union, council of trade unions, employee bargaining agency or affiliated
bargaining agent holds bargaining rights with respect to any of the employees of
the Business by way of certification, interim certification, voluntary
recognition, or successor rights. There are no threatened or pending union
organizing activities involving the Employees and there are no threatened labor
disputes or work stoppages relating to, or connected with, the Business.


3.1.19.  

Occupational Health and Safety. There are no outstanding inspection orders or
charges or any other Orders made against Planktos or the Business. Planktos is
in compliance with all occupational health and safety rules and regulations in
all material respects in relation to the Business and there are no outstanding
violations of such rules and regulations.


3.1.20.  

Insurance. All insurance policies relating to the Business are in full force and
effect and Planktos is not in default with respect to any of the provisions
contained in any such insurance policy. Planktos is not aware of any events or
occurrences that could reasonably form the basis for a claim under Planktos’
policies of insurance.


3.1.21.  

Permits. Planktos will own, possesses and will be in compliance with, all
Permits required by any Governmental Authority and necessary to conduct the
Business.


3.1.22.  

Absence of Legal Conflicts. The execution and delivery of this Agreement by
Solar and Planktos does not, and the performance of this Agreement by such
parties and the completion by them of the transactions contemplated by this
Agreement will not:


3.1.22.1.  

conflict with or violate the constating documents of Planktos or Solar, or any
resolution of the director or Planktos or the directors of Solar;


3.1.22.2.  

conflict with or violate any Applicable Law; or


3.1.22.3.  

result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any of Assets pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which Solar or Planktos is a party in relation
to the Business or by which the Business or the Assets is bound or affected,
which, in any such case, would prohibit or delay such Parties’ ability to
perform their respective obligations under this Agreement.


11

--------------------------------------------------------------------------------

    3.1.23   Reporting Status. Solar is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended and is
current in all required filings with the Commission as of the Closing Date of
this Agreement. Solar’s reports filed with the Commission can be viewed at
www.sec.gov.


3.1.24.  

Litigation. There are no claims, actions, proceedings, suits, investigations or
reviews pending or threatened against Solar or Planktos or otherwise in relation
to the Business or the Assets or the Planktos Shares, before or by any
Governmental Authority.


3.1.25.  

Conduct of Business — Changes. Since December 31, 2006:


3.1.25.1.  

Planktos has conducted the Business in the ordinary course, using reasonable
efforts to preserve the Business;


        3.1.25.2   There has not been any material adverse change in the Assets,
affairs or financial condition of the Business;


         3.1.25.3 Planktos has not:

3.1.25.3.1.  

increased the compensation paid or payable to any of the Employees or increased
the benefits to which the Employees are entitled or provided any new benefits
for any such employees; or


3.1.25.3.2.  

modified, amended or terminated any contract to which it is or was a party in
relation to the Business, except in the ordinary course of business with a view
to the best interests of the Business.


3.1.26.  

Copies of Documents etc. True and complete copies of the documents and
agreements listed in the Exhibits hereto which are in writing have been made
available to Diatom and its counsel for review.


    3.1.27   Investment Intent. Solar is acquiring the Diatom Shares for
investment purposes only and not with a view of immediate resale or distribution
and will not resell or otherwise transfer or dispose of the Diatom Shares except
in accordance with the provisions of all Applicable Laws.


    3.1.28   Due Diligence Investigation. Solar is aware that Diatom is a
development stage company with operating losses. Diatom has made available all
of its books and records for Solar’s inspection, and Solar has had the
opportunity and has conducted a due diligence investigation of Diatom. Solar is
relying upon its due diligence investigation in making and entering this
transaction, and is relying upon Diatom’s representations and warranties only to
the extent that such reliance is reasonable in light of its own due diligence
investigation.


12

--------------------------------------------------------------------------------

3.2.

Diatom. Diatom makes the representations and warranties set out hereto to Solar
and Planktos, recognizing that Solar and Planktos are relying on such
representations and warranties in entering into the transactions contemplated by
this Agreement. All due diligence searches, investigations or inspections by
Solar and Planktos, up to the Closing, are without prejudice to Solar’s and
Planktos’ right to rely upon the representations and warranties of Diatom in
entering into the transactions contemplated by this Agreement.


3.2.1.  

Incorporation and Qualification. Diatom is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is duly
qualified as a foreign corporation in all jurisdictions in which the failure to
so qualify would have a material adverse effect on Diatom.


3.2.2.  

Authority, Filings, Consents and Approvals. Diatom has the corporate power and
authority to enter into this Agreement and to perform the transactions
contemplated by this Agreement subject to shareholder approval and the filing of
pertinent disclosure filings with the Commission. This Agreement has been duly
authorized, executed and delivered by Diatom and, subject to shareholder
approval, constitutes a legal, valid and binding obligation of Diatom,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. No other proceedings on the part of Diatom are necessary to
authorize the entering into of this Agreement and the consummation of the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the agreements contemplated herein will not require Diatom to
obtain any consent, waiver, authorization or approval of, or make any filing
with or give notice to, any person, except for any such consents, waivers,
authorizations or approvals which relate to shareholder approval and disclosure
filings with the Commission.


    3.2.3   Capitalization of Diatom. The authorized capital of Diatom consists
of one hundred million (100,000,000) common shares par value $0.001, of which
fifty four million five hundred and ten thousand eight hundred and ninety two
(54,510,892) common shares are issued and outstanding (the “Outstanding Shares”)
of which thirty million (30,000,000) will be cancelled on or before the Closing
Date, and ten million (10,000,000) preferred shares par value $0.001, of which
zero (0) preferred shares are issued and outstanding. The Outstanding Shares are
duly authorized, validly issued, fully paid and non-assessable.


    3.2.4   The Diatom Shares. Except as to the Outstanding Shares and two
million eight hundred and eighty five thousand (2,885,000) purchase warrants
that entitle the holders to purchase 2,885,000 shares of Diatom for forty cents
($0.40) a share at any time until expiry on January 5, 2009, Diatom has not
granted any other rights nor incurred any other commitments to purchase,
acquire, convert or exchange any other securities for common or preferred shares
of Diatom and there are no other contracts, commitments, agreements,
understandings, arrangements or restrictions that require Diatom to issue, sell
or deliver any of its stock or other securities. Diatom has sufficient
authorized, unissued shares of its common stock to consummate the transactions
contemplated herein, and such stock bears no restriction on issuance that would
prohibit issuance to Solar as contemplated herein.


13

--------------------------------------------------------------------------------

    3.2.5   Corporate Records. All transactions of Diatom have been promptly and
properly recorded or filed in or with its respective books and records, and the
minute books contain complete and accurate records of the meetings and
proceedings of stockholders and directors thereof.


                     3.2.6            Diatom Directors and Officers. Robert
Fisher is the sole director and officer of Diatom.



    3.2.7   Liabilities. Except as shown in its most recent publicly released
audited financial statements (the “Diatom Financials”), attached as Exhibit C
hereto, Diatom has no material liabilities of any kind whatsoever, contingent or
non-contingent, other than those incurred in the ordinary course of business,
including, without limitation, commercial real estate leases, utilities,
telephone, and legal services.


    3.2.8   Liabilities at Closing. Except as may otherwise be set forth in
Section 3.2.7 above, the value of all liabilities of Diatom, including any
exposure under any guarantees, as at the Closing Date, will be zero.


    3.2.9   Assets. Diatom has good and marketable, legal and beneficial title
to all of the property comprising its assets as shown on the Diatom Financials,
free and clear of all Encumbrances. Such assets constitute all of the property,
rights and other assets used by Diatom, or which are necessary or desirable to
conduct Diatom’s business as conducted prior to the date hereof. Without
limiting the generality of the foregoing, none of the personal property or the
fixed plant and equipment shown in the Diatom Financials is leased or otherwise
used in Diatom’s business subject to any agreement with any third party.


    3.2.10   Available Funds. As of the Closing Date Diatom will have a minimum
of one million U.S. dollars ($1,000,000) in working capital available for the
implementation of Planktos’ twelve (12) month budget and business plan minus any
amounts already spent by Diatom on the Business either directly or indirectly in
the form of loans to Planktos.


    3.2.11   Corporate Records and Financial Statements. All material
transactions relating to Diatom’s business have been promptly and properly
recorded or filed in or with Diatom’s books and records. The minute books of
Diatom contain complete and accurate records of the meetings and proceedings of
stockholders and directors thereof. Diatom will furnish to Solar copies of the
Diatom Financials, including the audited balance sheets of Diatom and the
audited statements of income, changes in shareholders’ equity and statements of
cash flow for the periods ended December 31, 2006 and 2005, together with the
notes thereon and the report of its independent certified public accountants.
The audited financial statements (i) have been or will be prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis from year to year (except as noted otherwise therein), and (ii)
assuming Diatom will continue as a going concern, are true and correct and
present fairly in all material respects the financial condition of Diatom and
the results of operations and changes in cash flow of Diatom for the periods to
which each relates.


14

--------------------------------------------------------------------------------

    3.2.12   Environmental Compliance. Except in compliance with Environmental
Laws, to the knowledge of Diatom and its directors, Diatom has not caused or
permitted, and Diatom and its directors have no knowledge of, any material
release or disposal by any person of any Hazardous Substance on or from any
premises formerly or presently used in Diatom’s business. All Hazardous
Substances generated, handled, stored, treated, processed, transported or
disposed of in the course of Diatom’s business have been generated, handled,
stored, treated, processed, transported or disposed of in all material respects,
in compliance with applicable Environmental Laws.


    3.2.13   Payment of Taxes. Diatom has paid all Taxes due and payable in
relation to Diatom’s business and has paid all assessments that Diatom has
received in respect of Taxes.


    3.2.14   Reassessments. No reassessments of Taxes have been issued against
Diatom in relation to Diatom’s Business nor is Diatom aware of any pending or
threatened assessment or reassessment for Taxes. Diatom has not executed or
filed with any Governmental Authority any agreement extending the period for
assessment, reassessment or collection of any Taxes.


    3.2.15   Withholdings. Diatom has withheld from each payment made to any of
its current or former employees, officers and directors, and to all other
persons, all amounts required by law and will continue to do so until the
Closing Date. Diatom has remitted or will remit, such withheld amounts within
the prescribed periods to the appropriate Governmental Authority. Diatom has
charged and collected and has remitted or will remit on a timely basis all Taxes
as required by Applicable Law on any sale, supply or delivery whatsoever, made
in relation to Diatom’s business.


    3.2.16   Contracts. Diatom is not a party to, or bound by, any material
contract, agreement or commitment of any kind in relation to the Business other
than this Agreement and the Material Contracts. The Material Contracts are in
full force and effect. There is not any pending or threatened cancellation,
existing default, or event under any of the Material Contracts which, after
notice or lapse of time, or both, would constitute a default under any of the
Material Contracts and all of the Material Contracts are terminable on
reasonable notice as required by Applicable Law if termination of any of the
Material Contracts is not expressly provided for in any of the Material
Contracts, or sixty (60) days’ notice or less if termination of any of the
Material Contracts is expressly provided for in any of the Material Contracts.


    3.2.17   Employees. Complete and accurate particulars of Diatom’s employees
pertaining to the date of hire of such employees and their annual remuneration
and the names of those on long term disability, workers’ compensation or leave
of absence (if any) will be provided to Solar upon request. Diatom does not have
any written employment agreements relating to any of its employees.


15

--------------------------------------------------------------------------------

    3.2.18   Collective/Employment Agreements. None of Diatom’s employees is
employed under a contract that cannot be terminated by Diatom, with or without
notice, including those employees who are employed on indefinite hire requiring
reasonable notice of termination by Applicable Law. Diatom is not a party,
either directly or by operation of law, to any collective bargaining agreement.
No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of
Diatom’s employees by way of certification, interim certification, voluntary
recognition, or successor rights. There are no threatened or pending union
organizing activities involving Diatom’s employees and there are no threatened
labor disputes or work stoppages relating to, or connected with, Diatom’s
business.


    3.2.19   Occupational Health and Safety. There are no outstanding inspection
orders or charges or any other Orders made against Diatom or its business.
Diatom is in compliance with all occupational health and safety rules and
regulations in all material respects in relation to its business and there are
no outstanding violations of such rules and regulations.


                     3.2.20          Insurance. Diatom carries no insurance
related to its business or assets.



    3.2.21   Permits. Diatom is in possession of and is in compliance with all
Permits required by any Governmental Authority that are necessary to conduct
Diatom’s business.


    3.2.22   Absence of Legal Conflict. The execution and delivery of this
Agreement by Diatom does not, and the performance of this Agreement by Diatom
and the consummation by it of the transactions contemplated by this Agreement
will not:


                                         3.2.22.1 conflict with or violate the
constating documents of Diatom;

                                         3.2.22.2 conflict with or violate any
Applicable Law; or

        3.2.22.3   result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
Diatom is a party or by which Diatom or any of its properties is bound or
affected, which, in any such case, would prohibit or delay Diatom’s ability to
perform its obligations under this Agreement.


    3.2.23   Reporting Status. Diatom is subject to the reporting requirements
of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended and is
current in all required filings with the Commission as of the Closing Date of
this Agreement. Diatom’s reports filed with the Commission can be viewed at
www.sec.gov.


    3.2.24   Litigation. There are no claims, actions, proceedings, suits,
investigations or reviews pending or, to the knowledge of Diatom’s director,
threatened against Diatom or otherwise in relation to Diatom or its assets or
the Outstanding Shares, before or by any Governmental Authority or court.


16



--------------------------------------------------------------------------------



3.2.25 Conduct of Business - Changes. Since December 31, 2006:

           3.2.25.1 Diatom has conducted its business in the ordinary course,
using reasonable efforts to preserve such business;

          3.2.25.2 there has not been any material adverse change in Diatom's
assets, affairs or financial condition of Diatom's business;

          3.2.25.3 Diatom has not:

  3.2.25.3.1 increased the compensation paid or payable to any of its employees
or increased the benefits to which its employees are entitled or provided any
new benefits for any such employees; or


  3.2.25.3.2 modified, amended or terminated any contract to which it is or was
a party in relation to Diatom’s business, except in the ordinary course of
business with a view to the best interests of Diatom’s business.


    3.2.26   Copies of Documents etc. True and complete copies of the documents
and agreements listed in the Exhibits and Schedules hereto have been made
available to Solar and its counsel for review.


    3.2.27   Investment Intent. Diatom is acquiring the Planktos Shares for
investment purposes only and not with a view to or for resale or distribution
and will not resell or otherwise transfer or dispose of the Planktos Shares
except in accordance with the provisions of all Applicable Laws.


    3.2.28   Due Diligence Investigation. Diatom is aware that Planktos is an
early stage start-up company with little operating history that has been funded
entirely by loans from Solar. Solar and Planktos have made available all of its
books and records for Diatom’s inspection, and Diatom has had the opportunity
and has conducted a due diligence investigation of Planktos and Solar. Diatom is
relying upon its due diligence investigation in making and entering this
transaction, and is relying upon Planktos and Solar’s representations and
warranties only to the extent that such reliance is reasonable in light of its
own due diligence investigation.


ARTICLE IV

CLOSING

4.1.

Solar’s and Planktos’ Deliveries at Closing. At the Closing or as soon as
practicable thereafter, Solar and Planktos will deliver to Diatom the following:


    4.1.1.        Share certificates representing the Planktos Shares, duly
endorsed for transfer to Diatom, to be delivered to Diatom at Closing;


4.1.2.  

A certified copy of the resolution of the board of directors of Solar
authorizing the execution and delivery of this Agreement and all documents to be
executed and delivered by Solar at Closing.


17

--------------------------------------------------------------------------------

4.1.3.  

Any consents required to transfer the Planktos Shares to Diatom;


4.1.4.  

All discharges and notices of discharge, estoppel letters, pay-out letters or
similar discharging documentation, in registrable form if required, which are
necessary or desirable to effect or evince the discharge of any Encumbrances,
all of which are satisfactory in form and content to Diatom, acting reasonably;


4.1.5.  

A certificate jointly signed by an officer of Solar and officer of Planktos,
certifying that at and as of the Closing Date, the representations and
warranties contained in this Agreement are true and correct as if made at the
Closing Date and that all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Planktos or Solar prior to or at
the Closing Date have been performed and complied with; and


4.1.6.  

Such other documents, certificates, instruments and agreements as are required
or contemplated to be delivered by Planktos or Solar pursuant to this Agreement.


   4.2         Diatom's Deliveries at Closing. At the Closing, Diatom will
deliver to Solar and Planktos as applicable:

      4.2.1.        A share certificate representing the Diatom Shares, to be
delivered to Solar at Closing;

      4.2.2.        A certified copy of resolutions of the board of directors of
Diatom authorizing:

4.2.2.1.  

the purchase of the Planktos Shares by Diatom;


4.2.2.2.  

the execution and delivery of this Agreement and all documents to be executed
and delivered by Diatom at Closing;


4.2.2.3.  

the appointment by Solar, at its option, to nominate up to 3 of the 5 proposed
directors of Diatom.


4.2.3.  

A certificate of an officer of Diatom, dated as of the Closing Date, certifying
on behalf of Diatom that at and as of the Closing Date the representations and
warranties of Diatom contained in this Agreement are true and correct as if made
at the Closing Date and that all covenants, agreements and conditions required
by this Agreement to be performed or complied with by Diatom prior to or at the
Closing Date have been performed and complied with, except as otherwise
specifically disclosed to Solar by notice in writing; and


4.2.4.  

Such other documents, certificates, instruments and agreements as are required
or contemplated to be delivered by Diatom pursuant to this Agreement.


ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1.

Conditions Precedent to Obligations of Diatom. The obligations of Diatom under
this Agreement to consummate the Closing contemplated hereby will be subject to
the satisfaction on or before the Closing Date, of the following conditions,
provided, however, that Diatom may waive the pre-Closing performance of the
following conditions (as conclusively established by Closing) without waiving
its right to require the post-Closing performance of the following conditions
(unless expressly waived in a signed writing):


18

--------------------------------------------------------------------------------

5.1.1.  

Representations and Warranties True. The representations and warranties of Solar
and Planktos will be in all material respects true and accurate as of the date
when made, and, except as to representations and warranties which are expressly
limited to a state of facts existing at a time prior to the Closing, will be in
all material respects true and accurate at and as of the Closing Date.


5.1.2.  

Performance of Covenants. Solar and Planktos will have performed and complied in
all material respects with each and every covenant, agreement and condition
required by this Agreement to be performed or complied with by it prior to or as
of the Closing Date.


5.1.3.  

No Governmental or Other Proceeding or Litigation. No order of any court or
administrative agency will be in effect which restrains or prohibits any
transaction contemplated hereby; and no suit, action, other than the exercise of
dissenters’ rights, investigation, inquiry or proceeding by any governmental
body or other person or entity will be pending or threatened against Planktos
which challenges the validity or legality, or seeks to restrain the
consummation, of the transactions contemplated hereby.


5.1.4.  

Business Plan. Solar and Planktos will have provided to Diatom a twelve (12)
month budget and business plan satisfactory to Diatom.


5.1.5.  

Closing Documentation. Diatom will have received the documents identified in
Section 4.1 and such additional documentation at the Closing Date as Diatom and
its counsel may reasonably require to evidence compliance by Solar and Planktos
with all of their obligations under this Agreement.


5.2   Conditions Precedent to Obligations of Solar and Planktos. The obligations
of Solar and Planktos under this Agreement to consummate the Closing
contemplated hereby will be subject to the satisfaction, or to the waiver by
Solar and Planktos on or before the Closing Date of the following conditions,
provided, however, that Solar and Planktos may waive the pre-Closing performance
of the following conditions (as conclusively established by Closing) without
waiving their right to require the post-Closing performance of the following
conditions (unless expressly waived in a signed writing):


5.2.1.  

Representations and Warranties True. The representations and warranties of
Diatom will be in all material respects true and accurate as of the date when
made, and, except as to representations and warranties which are expressly
limited to a state of facts existing at a time prior to the Closing, will be in
all material respects true and accurate at and as of the Closing Date.


5.2.2.  

Performance of Covenants. Diatom will have performed and complied in all
material respects with each and every covenant, agreement and condition required
by this Agreement to be performed or complied with by it prior to or as of the
Closing Date, including but not limited to, the condition that as of the Closing
Date Diatom will have a minimum of one million U.S. dollars ($1,000,000) in
working capital available for the implementation of Planktos’ twelve (12) month
budget and business plan minus any amounts already spent by Diatom on the
Business either directly or indirectly in the form of loans to Planktos.


19

--------------------------------------------------------------------------------

5.2.3.  

No Governmental or Other Proceeding or Litigation. No order of any court or
administrative agency will be in effect which restrains or prohibits any
transaction contemplated hereby; and no suit, action, other than the exercise of
dissenters’ rights, investigation, inquiry or proceeding by any governmental
body or other person or entity will be pending or threatened against Diatom
which challenges the validity or legality, or seeks to restrain the
consummation, of the transactions contemplated hereby.


5.2.4.  

Share Cancellation. Diatom will have cancelled and returned to authorized share
capital thirty million (30,000,000) common shares of those Outstanding Shares
described in this Agreement.


5.2.5.  

Closing Documentation. Solar and Planktos will have received the documents
identified in Section 4.2 and such additional documentation at the Closing as
Solar and Planktos and their respective counsel may reasonably require to
evidence compliance by Diatom with all of its obligations under this Agreement.


ARTICLE VI

INDEMNIFICATION

6.1 Indemnity of Solar. Diatom agrees to defend, indemnify and hold harmless
Solar from and against, and to reimburse Solar with respect to, all liabilities,
losses, costs and expenses, including, without limitation, reasonable attorneys’
fees and disbursements (“Solar’s Losses”), asserted against or incurred by Solar
by reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement made by Diatom or in any
document or certificate delivered by Diatom pursuant to the provisions of this
Agreement or in connection with the transactions contemplated thereby.
Notwithstanding the foregoing provisions of this Section 6.1, no claim for
indemnification will be made by Solar against Diatom unless and until the
aggregate Solar Losses will exceed $25,000.

6.2 Indemnity of Diatom. Solar and Planktos, jointly and severally, agree to
defend, indemnify and hold harmless Diatom from and against, and to reimburse
Diatom with respect to, all liabilities, losses, costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (“Diatom
Losses”), asserted against or incurred by Diatom by reason of, arising out of,
or in connection with any material breach of any representation or warranty
contained in this Agreement and made by Solar and Planktos or in any document or
certificate delivered by Solar and Planktos pursuant to the provisions of this
Agreement or in connection with the transactions contemplated thereby; provided,
however, that Solar will only be required to defend, indemnify and hold harmless
Diatom for the representations and warranties made by Solar. Notwithstanding the
foregoing provisions of this Section 6.2, no claim for indemnification will be
made by Diatom against Solar and Planktos unless and until the aggregate Diatom
Losses will exceed $25,000.

20

--------------------------------------------------------------------------------

6.3 Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification will give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VI. The
Indemnifying Party will have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party will not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel will determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party will pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement will be made without the
prior written consent of the Indemnifying Party which consent will not be
unreasonably withheld.

ARTICLE VII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

7.     All representations and warranties of the parties contained in this
Agreement and in all ancillary agreements, instruments and certificates
delivered on the Closing Date will not merge on, and will survive the Closing
Date, the acquisition of Planktos, the payment of the Diatom Shares, and any
reorganization, amalgamation, sale or transfer of Planktos or Diatom and will
continue in full force and effect thereafter for a period of 2 years after the
Closing Date.

ARTICLE VIII

MISCELLANEOUS

8.1.     Amendment and Modification; Waiver. This Agreement may only be amended
or modified in writing, signed by all of the parties hereto. No waiver in
writing of any provision of this Agreement will constitute a waiver of any other
provision nor will any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.

8.2.     Further Assurances. The parties will execute and deliver such further
documents and do such further and other things as may be necessary to carry out
and give effect to the intent of this Agreement and the transactions
contemplated hereby.

8.3.     Expenses. Except as otherwise expressly provided in this Agreement and
whether or not the transactions contemplated by this Agreement are completed,
the parties will bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, consultants, actuaries and
independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.

21

--------------------------------------------------------------------------------

8.4.     Public Disclosure. The parties agree that, except as may be required to
comply with the requirements of Applicable Laws, the parties will keep the terms
of this Agreement, and the agreements entered into in relation hereto,
confidential. In this regard, Diatom, Planktos and Solar acknowledge that Diatom
and Solar are publicly traded companies and that Diatom and Solar may decide, in
their sole discretion, when and how to comply with applicable reporting
requirements emerging from their publicly traded status.

8.5.     Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto, such consent not to be unreasonably withheld.

8.6.     Parties in Interest. This Agreement will enure to the benefit of and be
binding upon the parties hereto and their respective successors, heirs or other
personal legal representatives and permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to confer upon
any person other than Diatom, Planktos and Solar or their respective successors,
heirs or other personal legal representatives or permitted assigns, any rights
or remedies under or by reason of this Agreement.

8.7.     Counterparts. This Agreement and any amendments hereto may be executed
in one or more counterparts, each of which will be deemed to be an original by
the parties executing such counterpart, but all of which will be considered one
and the same instrument. A signed facsimile or telecopied copy of this Agreement
will be effectual and valid proof of execution and delivery.

8.8.     Performance on Holidays. If any action is required to be taken pursuant
to this Agreement on or by a specified date which is not a Business Day, then
such action will be valid if taken on or by the next succeeding Business Day.

8.9 Notice. All communications, notices, requests, consents or demands given or
required under this Agreement will be in writing and will be deemed to have been
duly given when delivered to, or received by prepaid registered or certified
mail or recognized overnight courier addressed to, or upon receipt of a
facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:

   If to Diatom:

      Diatom Corporation

      145-925 West Georgia Street

      Vancouver, British Columbia, Canada V6C 3L2

      Attention: Robert Fisher, Chief Executive Officer

      Phone Number: (604) 669-4771

      Fax Number:

        With a copy to:

      Attention:

      Phone Number:

      Fax Number:

22

--------------------------------------------------------------------------------

   If to Planktos:

      Planktos, Inc.

      1181 Chess Drive Suite H

      Foster City, CA 94404

      Attention: Russ George, President

      Phone Number:  (650) 638-1975

      Fax Number: (650) 475-3949

        With a copy to:

        John J. Camozzi, Esq.

      Dillingham & Murphy LLP

      225 Bush Street, Floor 6

      San Francisco, CA 94104

      Phone Number: (415) 397-2700

      Fax Number: (415) 397-3300

   If to Solar:

      Solar Energy Limited

      145-925 West Georgia Street

      Vancouver, British Columbia, Canada V6C 3L2

      Attention: Andrew Wallace, Chief Executive Officer

      Phone Number: (604) 669-4771

      Fax Number: (604) 669-4731

        With a copy to:

      Ruairidh W. Campbell

      Orsa & Company

      600 Westwood Terrace

      Austin, TX

      Phone Number: (512) 462-3327

      Fax Number: (512) 462-3328

8.10 Name Change. Subject to shareholder and regulatory approval, Diatom will
change its name to “Planktos Corporation” as soon as is practicable subsequent
to the execution of this Agreement.

8.11.     Governing Law. This Agreement will be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
reference to principles of conflicts of law. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
State of Delaware in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of such
proceeding in such jurisdictions. Each party hereby agrees that if another party
to this Agreement obtains a judgment against it in such a proceeding, the party
which obtained such judgment may enforce same by summary judgment in the courts
of any country having jurisdiction over the party against whom such judgment was
obtained, and each party hereby waives any defenses available to it under local
law and agrees to the enforcement of such a judgment. Each party to this
Agreement irrevocably consents to the service of process in any such proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at its address set forth herein. Nothing herein will
affect the right of any party to serve process in any other manner permitted by
law.

23

--------------------------------------------------------------------------------

8.12.     Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement will be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

8.13.     Entire Agreement. This Agreement, the Exhibits and any instruments and
agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance will be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement will not be construed as a waiver of its rights
under such provision.

IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of
the date first set forth above.

   Solar Energy Limited

      /s/ Andrew Wallace

      By: Andrew Wallace

      Chief Executive Officer

   Planktos, Inc.

      /s/ Russ George

      By: Russ George

      President

   Diatom Corporation

      /s/ Robert Fisher

      By: Robert Fisher

      Chief Executive Officer

24

--------------------------------------------------------------------------------

EXHIBIT A

PLANKTOS’ TRADENAMES/TRADEMARKS, COPYRIGHT, AND PATENTS

25

--------------------------------------------------------------------------------

EXHIBIT B

PLANKTOS FINANCIALS

26

--------------------------------------------------------------------------------

EXHIBIT C

DIATOM FINANCIALS

27

--------------------------------------------------------------------------------

SCHEDULE 3.1.16

PLANKTOS’ MATERIAL CONTRACTS

28

--------------------------------------------------------------------------------

SCHEDULE 3.2.16

DIATOM’S MATERIAL CONTRACTS

29

--------------------------------------------------------------------------------